EXECUTION

FOURTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO SECOND LIEN SENIOR TERM LOAN AGREEMENT (this “Fourth
Amendment”) is entered into as of October 30, 2009, among QUEST CHEROKEE, LLC, a
Delaware limited liability company (the “Borrower”), QUEST ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “MLP”), QUEST CHEROKEE OILFIELD
SERVICE, LLC, a Delaware limited liability company (“QCOS”), STP NEWCO, INC., an
Oklahoma corporation (“STP”; STP, QCOS and MLP collectively called the
“Guarantors” and individually a “Guarantor”), ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Lenders parties to the
hereinafter defined Term Loan Agreement (in such capacities, the “Administrative
Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL ASSOCIATION, as
Syndication Agent (in such capacity, the “Syndication Agent”), SOCIÉTÉ GÉNÉRALE,
as Documentation Agent (in such capacity, the “Documentation Agent”), and the
undersigned Lenders comprising all the Lenders.

Reference is made to the Second Lien Senior Term Loan Agreement dated as of July
11, 2008 among Borrower, the Administrative Agent, the Collateral Agent, the
Syndication Agent, the Documentation Agent and the Lenders parties thereto, as
amended by a First Amendment to Second Lien Senior Term Loan Agreement dated as
of October 28, 2008, a Second Amendment to Second Lien Senior Term Loan
Agreement dated as of June 30, 2009 and a Third Amendment to Second Lien Senior
Term Loan Agreement dated as of September 30, 2009 (as amended, the “Term Loan
Agreement”). Unless otherwise defined in this Fourth Amendment, capitalized
terms used herein shall have the meaning set forth in the Term Loan Agreement;
all section, exhibit and schedule references herein are to sections, exhibits
and schedules in the Term Loan Agreement; and all paragraph references herein
are to paragraphs in this Fourth Amendment.

RECITALS

A.        The Borrower, Administrative Agent, the Syndication Agent, the
Documentation Agent and Lenders desire to enter into this Fourth Amendment.

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

Paragraph 1.     Amendments. Effective as of the Fourth Amendment Effective Date
(hereinafter defined), the Term Loan Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Term Loan Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Credit Agreement as amended by the First Amendment to
Credit Agreement, Second Amendment to Credit Agreement, Third Amendment to
Credit Agreement and Fourth Amendment to Credit Agreement.”

“Maturity Date means (a) November 16, 2009 or (b) such earlier date as a result
of any acceleration pursuant to Section 8.02(a).”

 

1

 

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Term Loan Agreement:

“Fourth Amendment Effective Date means October 30, 2009.”

“Fourth Amendment to Credit Agreement means that certain Fourth Amendment to
Second Lien Senior Term Loan Agreement dated as of October 30, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Syndication Agent and as a Lender,
Société Générale, as Documentation Agent and as a Lender, and the Lenders party
thereto.”

Paragraph 2.     Effective Date. This Fourth Amendment shall not become
effective until the date (such date, the “Fourth Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:

(a)       this Fourth Amendment, executed by the Borrower, the Guarantors, the
Administrative Agent, the Syndication Agent, the Documentation Agent and all the
Lenders;

(b)       payment on the Fourth Amendment Effective Date to the Administrative
Agent of a twelve and one-half (12½) basis point amendment fee calculated on the
Outstanding Amount of the Term Loans on the Fourth Amendment Effective Date,
which fee will be shared among each Lender in accordance with its Pro Rata Share
of the Outstanding Amount of Term Loans, which fee, once paid, will be fully
earned and nonrefundable; provided, if the Lenders, in their sole and absolute
discretion and without any presently existing obligation or agreement to further
extend the Maturity Date, do elect to extend the Maturity Date for one or more
additional periods until December 31, 2009 from the current Maturity Date of
November 16, 2009, there will be no additional amendment fee payable in
connection with any such amendment(s) to so extend the Maturity Date;

(c)       payment on the Fourth Amendment Effective Date to the Administrative
Agent of all accrued and unpaid interest on the Term Loans as of the Fourth
Amendment Effective Date;

(d)       fees and expenses required to be paid pursuant to Paragraph 5 of this
Fourth Amendment, to the extent invoiced prior to the Fourth Amendment Effective
Date; and

(e)       such other payments, assurances, certificates, documents and consents
as the Administrative Agent may require.

Paragraph 3.     Acknowledgment and Ratification. The Borrower and the
Guarantors each (i) consent to the agreements in this Fourth Amendment and (ii)
agree and acknowledge that the execution, delivery, and performance of this
Fourth Amendment shall in no way release, diminish, impair, reduce, or otherwise
affect the respective obligations of the Borrower or any Guarantor under the
Loan Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.

Paragraph 4.     Representations. The Borrower and the Guarantors each represent
and warrant to the Administrative Agent and the Lenders that as of the Fourth
Amendment Effective Date and after giving effect to the waivers and amendments
set forth in this Fourth Amendment (a) all representations and warranties in the
Loan Documents are true and correct in all material respects as though made on
the date hereof, except to the

 

2

 

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

extent that any of them speak to a different specific date, and (b) no Default
or Event of Default exists.

Paragraph 5.     Expenses. The Borrower shall pay on demand all reasonable
costs, fees, and expenses paid or incurred by the Administrative Agent incident
to this Fourth Amendment, including, without limitation, Attorney Costs in
connection with the negotiation, preparation, delivery, and execution of this
Fourth Amendment and any related documents, filing and recording costs, and the
costs of title insurance endorsements, if any.

 

Paragraph 6.

Miscellaneous.

(a)       This Fourth Amendment is a “Loan Document” referred to in the Term
Loan Agreement. The provisions relating to Loan Documents in Article X of the
Term Loan Agreement are incorporated in this Fourth Amendment by reference.
Unless stated otherwise (i) the singular number includes the plural and vice
versa and words of any gender include each other gender, in each case, as
appropriate, (ii) headings and captions may not be construed in interpreting
provisions, (iii) this Fourth Amendment will be construed, and its performance
enforced, under New York law and applicable federal law, (iv) if any part of
this Fourth Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable, and (v) this Fourth Amendment
may be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

Paragraph 7.     ENTIRE AGREEMENT. THIS FOURTH AMENDMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 8.  Parties. This Fourth Amendment binds and inures to the benefit of
the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Documentation Agent, the Lenders, and their
respective successors and assigns.

Paragraph 9.     Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Fourth Amendment.

Paragraph 10.   Release. As additional consideration for the execution, delivery
and performance of this Fourth Amendment by the parties hereto and to induce the
Administrative Agent, the Collateral Agent, the Syndication Agent, the
Documentation Agent, and the Lenders to enter into this Fourth Amendment, the
Borrower warrants and represents to the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Documentation Agent, and the Lenders that no
facts, events, statuses or conditions exist or have existed which, either now or
with the passage of time or giving of notice, or both, constitute or will
constitute a basis for any claim or cause of action against the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, or
any Lender or any defense to (i) the payment of Obligations under the Term Notes
and/or the Loan Documents, or (ii) the performance of any of its obligations
with respect to the Term Notes and/or the Loan Documents. In the event any such
facts, events, statuses or conditions exist or have existed, Borrower
unconditionally and irrevocably hereby RELEASES, RELINQUISHES and forever
DISCHARGES Administrative Agent, the Collateral Agent, the Syndication Agent,
the Documentation Agent, and the Lenders, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or

 

3

 

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

character, past or present, which Borrower may have against any of them or their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives arising out of or with respect to (a) any right or
power to bring any claim for usury or to pursue any cause of action based on any
claim of usury, and (b) any and all transactions relating to the Loan Documents
occurring prior to the date hereof, including any loss, cost or damage, of any
kind or character, arising out of or in any way connected with or in any way
resulting from the acts, actions or omissions of any of them, and their
predecessors, successors, assigns, agents, officers, directors, shareholders,
employees and representatives, including any breach of fiduciary duty, breach of
any duty of fair dealing, breach of confidence, breach of funding commitment,
undue influence, duress, economic coercion, conflict of interest, negligence,
bad faith, malpractice, intentional or negligent infliction of mental distress,
tortious interference with contractual relations, tortious interference with
corporate governance or prospective business advantage, breach of contract,
deceptive trade practices, libel, slander or conspiracy, but in each case only
to the extent permitted by applicable Law.

Paragraph 11.    Effectiveness of Facsimile Documents and Signatures. This
Fourth Amendment may be transmitted and/or signed by facsimile. The
effectiveness of any such signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

The parties hereto have executed this Fourth Amendment in multiple counterparts
to be effective as of the Fourth Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

4

 

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to be duly executed as of the Fourth Amendment Effective Date.

 

 

BORROWER:

 

 

 

QUEST CHEROKEE, LLC,

 

as Borrower

 

 

 

By

/s/ David C. Lawler

 

 

David C. Lawler

 

 

President

 

 

 

 

 

GUARANTORS:

 

 

 

QUEST ENERGY PARTNERS, L.P.,

 

as a Guarantor

 

 

 

By:

QUEST ENERGY GP, LLC,

 

 

Its General Partner

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler,

 

 

 

President

 

 

 

 

 

QUEST CHEROKEE OILFIELD SERVICE, LLC,

 

as a Guarantor

 

 

 

 

 

By:

QUEST CHEROKEE, LLC,

 

 

Its Sole Member

 

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

 

David C. Lawler,

 

 

 

President

 

 

 

 

 

STP NEWCO, INC.,

 

as a Guarantor

 

 

 

 

 

By:

/s/ David C. Lawler

 

 

David C. Lawler,

 

 

President and Chief Executive Officer

 

 

Signature Page 1

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FOURTH

 

AMENDMENT EFFECTIVE DATE:

ADMINISTRATIVE AGENT:

 

 

 

ROYAL BANK OF CANADA,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Susan Khokher

 

Name:

Susan Khokher

 

Title:

Manager, Agency

 

 

 

 

Signature Page 2

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FOURTH

 

AMENDMENT EFFECTIVE DATE:

L/C ISSUER AND LENDER:

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Leslie P. Vowell

 

 

Attorney-in-Fact

 

 

 

 

Signature Page 3

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FOURTH

 

AMENDMENT EFFECTIVE DATE:

KEYBANK NATIONAL ASSOCIATION,

 

as Syndication Agent and a Lender

 

 

 

 

By:

/s/ Robert F. Pollis, Jr.

 

Name:

Robert F. Pollis, Jr.

 

Title:

Senior Vice President

 

 

 

 

Signature Page 4

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FOURTH

 

AMENDMENT EFFECTIVE DATE:

SOCIÉTÉ GÉNÉRALE, as Documentation Agent and

 

a Lender

 

 

 

 

By:

/s/ Stephen W. Warfel

 

Name:

Stephen W. Warfel

 

Title:

Managing Director

 

 

 

 

Signature Page 5

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



--------------------------------------------------------------------------------



AGREED TO AS OF THE FOURTH

 

AMENDMENT EFFECTIVE DATE:

AMEGY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ John Murray

 

Name:

John Murray

 

Title:

SVP

 

 

 

 

Signature Page 6

Fourth Amendment to Quest

Cherokee Second Lien Senior

Term Loan Agreement

 



 